DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/9/22 has been entered.
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/9/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over HUNTER ET AL. (US PG PUB 20070007177) in view of PETRI ET AL. (US PG PUB 20120080288) and KUMAR ET AL. (US PG PUB 20180002616) in their entirety.  Hereby referred to as HUNTER, PETRI and KUMAR.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-20:
HUNTER teaches in para [0011] the invention is explained in more detail in the following description with reference to the drawings, in which FIG. 1 schematically shows process flows according to an embodiment of the invention. [0012] Fresh feedstock is mixed with hydrogen and heat exchanged with process effluent and passed through the hydrotreating reactor 1. The effluent from hydrotreating reactor 1 is heated in a furnace 2 before passing to the posttreatment reactor 3. The temperature employed in the posttreatment reactor will typically be in the range of 350 C. to 450 C. and will typically be at least 10 C. higher than the outlet temperature of the hydrotreater. The liquid hourly space velocity (LHSV) in the posttreatment reactor will typically be in the range 2-20 m3 oil/m3 catalyst/h, and the total pressure will be at the same level as that employed in the hydrotreating reactor. The hydrotreating reactor section may consist of one or more reactors. Each reactor may have one or more catalyst beds.  [0013] The catalyst used in the hydrotreatment reactor may be any catalyst used for hydrotreating petroleum fractions known in the art. Likewise, the catalyst used in the posttreatment reactor may be any catalyst used for hydrotreating petroleum fractions known in the art. Particular useful catalysts for use in the invention comprise at least one metal on a porous inorganic oxide support. Preferred catalysts are Ni--Mo, Co--Mo and Ni—W on alumina support.  [0014] The function of the posttreatment reactor is primarily to reduce the amount of hydrogen in the liquid product, but also to lower the sulphur and nitrogen content. The reduction of hydrogen in the liquid product will be balanced by an increase in the hydrogen purity of the effluent gas. The effluent from the posttreatment reactor containing liquids and gases can be passed through a cooler and introduced into a gas-liquid separator where the hydrogen gas along with ammonia and hydrogen sulphide by-products from the hydrotreating reactions may be separated from the liquid product. The separated gases are usually recycled via a compressor back for reuse in the hydrogen stream. The recycled gas can be passed through a scrubber to remove hydrogen sulphide and ammonia because of their inhibiting effects on the kinetics of hydrotreating and also to reduce corrosion in the recycle circuit. As the present invention results in a higher content of purity in this recycle gas the amount of make-up gas added to compensate for the hydrogen consumed in the hydrotreating process can be lowered. Alternatively, the effluent gas can be utilized in other downstream processes.  Figure 1 discloses an apparatus and a process for hydroprocessing and hydroisomerizing a hydrocarbon feed stream comprising: heating said hydrocarbon feed stream by heat exchange with a heated hydroprocessed effluent stream; hydroprocessing 1 said hydrocarbon feed stream in the presence of hydrogen over a hydroprocessing catalyst to produce a hydro processed effluent stream; heating 2 said hydroprocessed effluent stream to provide said heated hydroprocessed effluent stream; hydroisomerizing 3 said heated hydroprocessed effluent stream in the presence of hydrogen over a hydroisomerization catalyst to produce a hydroisomerized effluent stream.  Also see Examples 1-4;

    PNG
    media_image1.png
    492
    747
    media_image1.png
    Greyscale

It is noted that HUNTER refers to reactor 3 as "dehydrogenation of aromatics hydrocarbons", the catalyst used is Ni-Mo/Alumina (see Example 1) which is a conventional hydroisomerization catalyst. Hence, the heated hydroporocessed effluent must also undergo hydroizomerization in reactor 3 in the sense of the current application.  Therefore, HUNTER is within the scope of the claimed invention as taught by PETRI.
PETRI teaches in para [0016] a unique process and apparatus which uses a common fractionation zone between two hydroprocessing stages. Hydroprocessed effluent from a first hydroprocessing zone may be fed to a first side of a dividing wall in a dividing wall fractionation column. A diesel stream from the first side of the dividing wall is either fed directly to a second hydroprocessing zone or fractionated in a fractionator column to remove hydrotreated VGO to feed a feed diesel stream to the second hydroprocessing zone. A second effluent from the second hydroprocessing zone may be fed to a second side of the dividing wall in the dividing wall fractionation column to separate ULSD which may be recovered. [0020] Turning to the FIGURE, an exemplary integrated hydrocarbon processing unit will be described in more detail. It will be appreciated by one skilled in the art that various features of the above described process, such as pumps, instrumentation, heat-exchange and recovery units, condensers, compressors, flash drums, feed tanks, and other ancillary or miscellaneous process equipment that are traditionally used in commercial embodiments of hydrocarbon conversion processes have not been described or illustrated. It will be understood that such accompanying equipment may be utilized in commercial embodiments of the flow schemes as described herein. Such ancillary or miscellaneous process equipment can be obtained and designed by one skilled in the art without undue experimentation. [0021] The FIGURE shows a process and apparatus 10 for producing low sulfur diesel. A hydrocarbonaceous feedstock is introduced in line 12 and may be split between an initial stream 14 and a quench stream 16. The initial stream is preheated and combined with a hydrogen gas stream 18. The hydrogen gas stream may be provided from a make-up gas compressor (not shown). In an aspect, hydrogen in line 18 is only provided via a make-up gas compressor supplied from a general refinery hydrogen supply. The hydrogen gas stream from line 18 is admixed with the hydrocarbonaceous feedstock line 12 to provide an admixture of the hydrocarbonaceous feedstock and hydrogen in line 19.  [0022] The combined stream 19 is heated in a fired heater and fed to a first hydroprocessing reaction zone 20 or stage. The first hydroprocessing reaction zone 20 may have more than one hydroprocessing reactor 22. The first hydroprocessing reaction zone 20 shown in the FIGURE has a first hydroprocessing reactor 22 and a second hydroprocessing reactor 24. More hydroprocessing reactors are contemplated. Each of the hydroprocessing reactors 22, 24 may have just one bed of hydroprocessing catalyst 26 or have multiple hydroprocessing catalyst beds 26, 28. The quench stream 16 may bypass feed heaters and be divided up and fed to the effluent from a hydroprocessing catalyst bed or hydroprocessing reactor to cool the hot hydroprocessed effluent. A first hydroprocessed effluent exits the first hydroprocessing reaction zone 20 in line 30.  [0026] In one aspect, the fresh hydrocarbonaceous feed in line 14 is provided and mixed with a hydrogen flow in line 18 from a make-up gas compressor or other similar hydrogen source. The hydrogen flow is mixed into the fresh hydrocarbonaceous feed for the hydroprocessing reaction zone 20 and is provided at a rate at least sufficient to satisfy the hydrogen requirement of the first reactor 22 and the second reactor 24 if present. In some instances, the flow rate of added hydrogen will include an amount in excess of the predicted hydrogen requirements of the hydroprocessing reaction zone 20 as reserve in event the hydrogen consumption exceeds the expected amount at a particular bed 26, 28 or reactor 22, 24.  [0028] The hydroprocessing that takes place in the first hydroprocessing reaction zone can include, without limit, hydrotreating such as hydrodesulfurization or saturation, hydrocracking and hydroisomerization. In a preferred aspect, the first hydroprocessing reaction zone 20 is a hydrotreating reaction zone 20. In this aspect, one or all of the hydroprocessing reactors 22, 24 are hydrotreating reactors 22, 24 with one bed 26 or more beds 26, 28 of hydrotreating catalyst. Moreover, in this aspect, the first hydroprocessed effluent may be a first hydrotreated effluent.  [0056] Suitable hydroisomerization catalysts are any known conventional hydroisomerization catalysts. For example, suitable catalysts can include zeolite components, hydrogenation/dehydrogenation components, and/or acidic components. In some forms, the catalysts can include at least one Group VIII metal such as a noble metal (i.e., platinum or palladium). In other forms, the catalyst may also include silico alumino phosphate and/or zeolite alumino silicate; however, other isomerization catalysts may also be used depending on the feedstock composition, operating conditions, desired output, and other factors.  Figures 1-3; paragraph [0021] - paragraph [0084]; paragraph [0085] - paragraph [0088]; and Example 1

    PNG
    media_image2.png
    597
    774
    media_image2.png
    Greyscale

Therefore, no un-obviousness is seen in any difference of HUNTER reactor 3 because PETRI provides the skilled artisan with the knowledge to use reactor 3 as a dehydrogenation vessel.
HUNTER does not specifically disclose a bypass across the hydroisomerization effluent heat exchanger; however, it is within the scope of HUNTER as taught by KUMAR.
KUMAR teaches in para [0084] the second hydrocracked stream in line 210 may exit the second hydrocracking reactor 200. The second hydrocracked stream in line 210 may be joined to the first hydroisomerized stream in line 48 and be separated and fractionated in the fractionation section 14' with the first hydroisomerized stream.  [0085] FIG. 3 shows the effect of inactivating and reactivating hydroisomerization catalyst on cold flow properties, in this case Cloud Point. Two different VGO feeds were mixed with hydrogen and sequentially fed to a bed of hydrocracking catalyst and then to a bed of hydroisomerization catalyst in a pilot plant. The hydrocracking catalyst temperature is indicated by the triangles in FIG. 3. The hydroisomerization catalyst temperature is represented by the circles in FIG. 3. Catalyst temperature values are presented on the right vertical axis. Cloud point temperature values are represented by the squares and are presented on the left vertical axis. Hours on stream is presented on the horizontal axis. The vertical line at 2700 hours indicates the switching from one VGO feed to another VGO feed. [0086] Hydrocracking catalyst temperature stayed generally between 700 and 800 F. during the entire run. Hydroisomerization catalyst temperature was maintained around 750 F. between 2100 and 2400 hours. During that time cloud point temperature stayed above -20 F. meaning that clouds do not form in the product diesel until the diesel temperature descends to or below the cloud point, in this case around -20 F. At 2400 hours, the hydroisomerization catalyst temperature was reduced to 585 F., at which time cloud point temperature rose to -5 F. Hydroisomerization catalyst temperature was allowed to cool to 450 F. resulting in cloud point staying at about -5 or -6 F. until 2550 hours at which time the cloud point spiked and fell to a higher stabilized cloud point temperature of 0 F. A new VGO feed was introduced at 2700 hours, and cloud point temperature rose to about 10 F. which is probably attributed to quality of the new feed because the hydroisomerization catalyst temperature was still at about 450 F. While the hydroisomerization catalyst was below 600 F., and particularly below 500F, it was effectively inactive as shown by the significantly higher cloud point temperature of the produced diesel.  [0087] At after 2900 hours, the hydroisomerization catalyst temperature was increased to 750 F. The cloud point temperature immediately descended to -30 F. When the hydroisomerization catalyst temperature was increased to 775 F., cloud point temperature of the diesel product moved to below -40 F a superb quality.  [0088] We conclude that hydroisomerization catalyst can be operated with hydrocracking catalyst to improve cold flow properties of the hydrocracked diesel product. Moreover, the hydroisomerization catalyst temperature can be reduced to inactivate the hydroisomerization catalyst during warmer months when cold flow properties are less desired. Furthermore, when the warmer months are over, the same hydroisomerization catalyst can be reactivated by heating it up or not cooling it and the catalyst can begin to effectively hydroisomerized where it left off before it was cooled.
KUMAR further teaches in para [0007] and through the entire disclosure, an apparatus and process for hydroisomerizing a hydrocarbon stream after it is hydrocracked. To achieve the desirable hydroisomerization feed temperature, the hydrocracked effluent stream is quenched with a recycle oil stream. If desired, the recycle oil stream can be cooled to such an extent to cool the hydroisomerization catalyst bed to inactivate the hydroisomerization catalyst bed during warmer months.  
KUMAR teaches in the abstract a process and apparatus for quenching a hydrocracked stream to prepare it for hydroisomerization. A fractionated hydroisomerized stream is recycled to quench a hot hydrocracked stream prior to hydroisomerization. Sufficient quenching can inactivate the hydroisomerization catalyst bed. The hydroisomerization catalyst bed can be heated back to hydroisomerization temperature and can actively hydroisomerize again.
KUMAR teaches in para [0064] the fractionation section 14 may further include the stripping column 100, a atmospheric fractionation column 130 and a vacuum fractionation column 160. The stripping column 100 may be in downstream communication with a bottoms line in the fractionation section 14 for stripping volatiles from a hydroisomerized stream. For example, the stripping column 100 may be in downstream communication with the hot bottoms line 54, the flash hot bottoms line 84, the cold bottoms line 60 and/or the cold flash bottoms line 90. In an aspect, the stripping column 100 may be a vessel that contains a cold stripping column 102 and a hot stripping column 104 with a wall that isolates each of the stripping columns 102, 104 from the other. The cold stripping column 102 may be in downstream communication with the hydrocracking reactor 40, the cold bottoms line 60 and, in an aspect, the flash cold bottoms line 90 for stripping the cold liquid stream. The hot stripping column 104 may be in downstream communication with the hydrocracking reactor 40 and the hot bottoms line 54 and, in an aspect, the flash hot bottoms line 84 for stripping a hot liquid stream which is hotter than the cold liquid stream. The hot liquid stream may be hotter than the cold liquid stream, by at least 25 C. and preferably at least 50 C.
KUMAR teaches in para [0079] the first fractionation stream in the first recycle line 46 may be cooled in the heat exchanger 45 and fed to the first hydroisomerization catalyst bed 42b in the first hydrocracking reactor 40 to be further hydroisomerized in the presence of a supplemental hydrogen stream from branch line 44b. The first fractionation stream and the supplemental hydrogen stream in branch line 44b may be co-distributed in a common distributor to the interbed location at the intermediate inlet 46i. The intermediate inlet 46i may be in downstream communication with the fractionation section 14 and, in an aspect, with the side outlet 182o of the vacuum fractionation column 160.  (Also see para 15 and 21-94, and claims 1-20).  See also paragraph [0016] - paragraph [0062] and FIG.1.

    PNG
    media_image3.png
    496
    723
    media_image3.png
    Greyscale

From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
In addition, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parteThibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Response to Arguments
Applicant's arguments with respect to claim1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771